Title: From James Madison to Thomas L. McKenney, 12 April 1825
From: Madison, James
To: McKenney, Thomas L.


        
          Dear Sir
          Montpr. Apl. 12. 25
        
        I have recd. your favor of the 7th. accompanied by the printed papers concerning the translation of the Indian tribes. The case of the red people, like that of the Black within the sphere of the U.S. equally interests their

feelings, and puzzles their Councils. As nothing better has been suggested than the experiment provided for in the documents before me, I wish it most sincerely all the success which is anticipated.
        Mrs. M. sets a due value on your kind expressions addressed to her; and thanks you particularly for your attentive reference to her son. With her respects & good wishes, be pleased to accept the assurance of mine.
      